DETAILED ACTION
General Remarks
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.    When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
4.    Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
5.    Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form
(http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.
6.    Status of claim(s) to be treated in this office action:
a.    Independent: 1, 14 and 18.
b.    Pending: 1-20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 recites, “to receive the subsequent second command and to provide the response; and the operation is identified to be required in execution of the second subsequent command”, examiner is not sure whether “the subsequent second command” and “the second subsequent command” is same or different command, thus renders this limitation vague and indefinite. For the purpose of continuing examination, this limitation has been interpreted as “to receive the subsequent second command and to provide the response; and the operation is identified to be required in execution of the subsequent second command”.
Claims 16-17 are rejected due to their dependency.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tokutomi PG PUB 20190362783 (hereinafter Tokutomi).
	
Regarding independent claim 1, Tokutomi teaches a device (figure 1 or 20 in figures 2 or 12), comprising: 
memory cells (21 in figure 2); and 
a logic circuit (10 in figure 1 or 23 in figure 2) configured to, in response to a first command (“read command received from the host” in [0069] or “normal reading command” in ST1 in figure 12) to read the memory cells: 
determine (ST3 in figure 12) an operation (ST4 or ST5-ST9 in figure 12) based on quality of first data (ECC pass or fail indicated in figure 12 based on data using normal reading) retrievable from the memory cells; and 
initiate the operation (ST4 or ST5-ST9 in figure 12) before the device (figure 1 or 20 in figures 2 or 12) receives a subsequent second command (“shift reading command” in figure 12) following a response to the first command.  

Regarding claim 2, Tokutomi teaches the device of claim 1, comprising: a communication interface (14 in figure 1), wherein the device is configured to receive the subsequent second command via the communication interface and provide the response via the communication interface ([0072], “…NAND interface circuit 14 is connected to the semiconductor storage device 20 via the NAND bus, and operates for communication with the semiconductor storage device 20. According to an instruction from the processor 11, the NAND interface circuit 14 transmits commands CMD, addresses ADD, and write data in the semiconductor storage device 20. In addition, the NAND interface circuit 14 receives data read out of the semiconductor storage device 20…”); and wherein the operation (ST4 or ST5-ST9 in figure 12) is required in execution of the second subsequent command (“shift reading command” in figure 12).  

Regarding claim 4, Tokutomi teaches the device of claim 2, wherein the logic circuit is configured to determine the quality (ST13 in figure 12) based on second data (ARsn, ERsn in AT26, or bit counts in ST27 in figure 13) representative of signal and noise characteristics of the memory cells.  

Regarding claim 5, Tokutomi teaches the device of claim 4, wherein to measure the signal and noise characteristics (ARsn, ERsn in AT26, or bit counts in ST27 in figure 13), the logic circuit is configured to: read (ST25 in figure 13) the memory cells at a plurality of test voltages (AR0-ARN or ER0-ERN used in figure 14); and determine (ST27 in figure 13) a plurality of bit counts at the plurality of test voltages respectively, wherein each bit count at a respective test voltage represents, among the memory cells, a count of first memory cells that, when read at the -- 45 -- respective test voltage, have a predetermined state (figure 15).  

Regarding independent claim 14, Tokutomi teaches a method (figure 12), comprising: 
Receiving, in a device (figure 1 or 20 in figures 2 or 12) having memory cells (21 in figure 2) and a logic circuit (10 in figure 1 or 23 in figure 2), a first command (“read command received from the host” in [0069] or “normal reading command” in ST1 in figure 12) to read the memory cells; and 
in response to the first command (“read command received from the host” in [0069] or “normal reading command” in ST1 in figure 12), identifying, by the logic circuit, an operation (ST4 or ST5-ST9 in figure 12) based on quality (ECC pass or fail indicated in figure 12 based on data using normal reading) of first data (data obtained using normal reading in figure 12) retrievable from the memory cells; and 
-- 46 --initiating the operation (ST4 or ST5-ST9 in figure 12) before the device receives a subsequent second command (“shift reading command” in figure 12) following a response to the first command.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokutomi PG PUB 20190362783 (hereinafter Tokutomi).
	
Regarding claim 3, Tokutomi teaches the device of claim 2, further comprising: an integrated circuit package enclosing the device (figure 1 teaches a memory device, it is common practice that memory device can be in a form of SSD, or flash memory card for digital camera or portable phones.
In order to have this memory to compatible/communicate with host, the memory device needs to be put into a standard package format).  

Regarding claim 15, Tokutomi teaches the method of claim 14, wherein the device is enclosed within an integrated circuit package (figure 1 teaches a memory device, it is common practice that memory device can be in a form of SSD, or flash memory card for digital camera or portable phones.
In order to have this memory to compatible/communicate with host, the memory device needs to be put into a standard package format) and has a communication interface (14 in figure 1) to receive the subsequent second command and to provide the response ([0072], “…NAND interface circuit 14 is connected to the semiconductor storage device 20 via the NAND bus, and operates for communication with the semiconductor storage device 20. According to an instruction from the processor 11, the NAND interface circuit 14 transmits commands CMD, addresses ADD, and write data in the semiconductor storage device 20. In addition, the NAND interface circuit 14 receives data read out of the semiconductor storage device 20…”); and the operation (ST4 or ST5-ST9 in figure 12) is identified to be required in execution of the second subsequent command (“shift reading command” in figure 12).  

Regarding claim 16, Tokutomi teaches the method of claim 15, further comprising: measuring signal and noise characteristics (ARsn, ERsn in AT26, or bit counts in ST27 in figure 13) based on: reading (ST25 in figure 13) the memory cells at a plurality of test voltages(AR0-ARN or ER0-ERN used in figure 14); and determining (ST27 in figure 13) a plurality of bit counts at the plurality of test voltages respectively, wherein each bit count at a respective test voltage represents, among the memory cells, a count of first memory cells that, when read at the respective test voltage, have a predetermined state (figure 15); and determining (ST13 in figure 12), by the logic circuit, the quality (ST13 in figure 12) based on second data (ARsn, ERsn in AT26, or bit counts in ST27 in figure 13) representative of the signal and noise characteristics of the memory cells.  

Regarding claim 17, Tokutomi teaches the method of claim 16, further comprising: calculating a read voltage from the second data (ARsn, ERsn in AT26, or bit counts in ST27 in figure 13) representative of the signal and noise characteristics; wherein the operation (ST4 or ST5-ST9 in figure 12) includes decoding the first data retrieved from the memory cells using the read voltage (ST6 in figure 12), re-calibrating the read voltage (ST7 in figure 12), read retry (ST12 in figure 12), or searching for a read voltage (ST4-ST11 in figure 12) to improve the quality, or any combination thereof.  

Regarding independent claim 18, Tokutomi teaches a memory sub-system (figure 1 plus host, or figure 1), comprising: 
a processing device (“host” indicated in [0064], or controller 10 in figure 1); and 
a device (10/20 in figure 1 or 20 in figure 1) enclosed in an integrated circuit package (figure 1 teaches a memory device, it is common practice that memory device can be in a form of SSD, or flash memory card for digital camera or portable phones, or stacked memory chips. In order to have this memory to compatible/communicate with host, the memory device needs to be put into a standard package format) and comprising: 
memory cells (21 in figure 2); a communication interface (14 in figure 1, or interface resides in memory device 20 in figure 1) configured to receive, from the processing device (“host” indicated in [0064], or controller 10 in figure 1), a first command (“read command received from the host” in [0069] or “normal reading command” in ST1 in figure 12) to read the memory cells; and 
-- 47 --a logic circuit (10 in figure 1 or 23 in figure 2) configured to, in response to the first command (“read command received from the host” in [0069] or “normal reading command” in ST1 in figure 12): identify an operation (ST4 or ST5-ST9 in figure 12) based on quality (ECC pass or fail indicated in figure 12 based on data using normal reading) of first data (data obtained using normal reading in figure 12) retrievable from the memory cells; 
provide, via the communication interface, a response to the first command (coarse tracking in figure 12, e.g., ST21 in figure 13); and 
initiate the operation (ST4 or ST5-ST9 in figure 12) before the device receives, in the communication interface, a subsequent second command (“shift reading command” in figure 12) following the response to the first command.  

Regarding claim 19, Tokutomi teaches the memory sub-system of claim 18, wherein the logic circuit is further configured to determine the quality (ST13 in figure 12) based on a plurality of bit counts (ARsn, ERsn in AT26, or bit counts in ST27 in figure 13, figure 25 shows the relationship between bit counts and read voltages) at a plurality of test voltages respectively, wherein each bit count at a respective test voltage represents, among the memory cells, a count of first memory cells that, when read at the respective test voltage, have a predetermined state (figure 15).  

Regarding claim 20, Tokutomi teaches the memory sub-system of claim 19, wherein the operation (ST4 or ST5-ST9 in figure 12) includes decoding the first data retrieved from the memory cells using a read voltage calibrated according to the plurality of bit counts, re-calibrating the read voltage (ST6 in figure 12), read retry (ST12 in figure 12), or searching for a read voltage (ST4-ST11 in figure 12) to improve the quality, or any combination thereof.

Allowable Subject Matter
Claims 6-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art to the present invention is Tokutomi (US 20190362783 Al).
Tokutomi discloses a control circuitry performing: a first operation of reading data out of a memory cell with a first voltage applied to a word line while changing the first voltage by a first shift amount within a first range, and a second operation of reading data out of the memory cell with a second voltage applied to the word line while changing the second voltage by a second shift amount within a second range, wherein the second shift amount is smaller than the first shift amount, and wherein the control circuitry performs the second operation to apply the second voltage to the word line subsequently to application of the first voltage to the word line in the first operation.
Regarding claim 6 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: the logic circuit is configured to classify a bit error rate based on the second data representative of the signal and noise characteristics of the memory cells.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOCHUN L CHEN/Examiner, Art Unit 2824